ORDER
The Court having reviewed Defendant’s (Pro Se) Petition for Writ of Habeas Corpus and the supporting documents, the petition is allowed for the sole limited purpose of remanding this matter to the Superior Court, Rutherford County, with the direction that this file be brought to the attention of the judge presiding at the 2 October 1995 term of Superior Court, Rutherford County, in order that a day certain may be set for the purpose of bringing the defendant before the Superior Court to inquire into the legality of his further incarceration and for such orders as the presiding judge may deem proper.
By order of the Court in Conference, this 26th day of September, 1995.
Orr, J.
For the Court